Citation Nr: 1543977	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-36 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for onychomycosis, to include as due to exposure to herbicides and also as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a March 2013 hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This matter was before the Board in March 2014, November 2014, and May 2015, when it was remanded for additional development.  As will be discussed below, the Board finds there has not been substantial compliance with the Board's directives.  Accordingly, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there may be outstanding VA treatment records.  In a September 2010 correspondence, the Veteran stated that he initially went to the VA in the 1970s and 1980s, but felt he was treated unfairly.  At his March 2013 hearing, he testified that he again went to the VA for help in 1997.  The earliest VA treatment records of record are dated in August 2007.  As the September 2010 correspondence and March 2012 testimony are ambiguous as to whether the Veteran was referring to VA medical treatment or other VA services, the Board finds that additional development is warranted to ensure that all VA treatment records have been associated with the record.  

Next, the Board finds that there has not been substantial compliance with the Board's prior remand directives.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board previously remanded this claim in March 2014, November 2011, and May 2015 to obtain adequate etiological opinions.  While VA examinations were provided and addendum opinions were obtained, none of them are adequate for adjudicating the claim.  Accordingly, a remand for an adequate VA etiological opinion is warranted.

With regard to the February 2015 opinion that the Veteran's toenail fungus was less likely than not due to active service, to include herbicide exposure, the examiner's opinion was based, at least in part, on the premise that the earliest and only documentation of toenail fungus was in the February 2012 examination report.  To the contrary, diabetic foot examinations dated January 2011 through July 2014 indicated that the Veteran had bilateral toenail fungus.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  

With regard to the June 2015 addendum opinion, in opining that the Veteran's onychomycosis was not aggravated by his service-connected diabetes, the examiner stated that there was no evidence of aggravation since the initial diagnosis in February 2012.  The Board notes that the June 2015 examiner's opinion was based on the inaccurate factual premise that the earliest evidence of toenail fungus was in February 2012.  As noted above, a diabetic foot examination in January 2011 noted the presence of bilateral toenail fungus.  Additionally, the examiner did not acknowledge VA treatment records noting ongoing toenail fungus, address the April 2012 examiner's statement that toenail fungus is frequently secondary to diabetes, or provide an explanation to support his finding that the Veteran's onychomycosis was not permanently worsened beyond its natural progression.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that, without articulated reasoning, the Board is unable to determine whether a medical expert applied valid medical analysis to the facts of the case in reaching the conclusion submitted in the medical opinion).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from February 2015 to present, and any outstanding VA treatment records prior to August 2007.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2015), and give him an opportunity to respond.

2.  Thereafter, obtain an addendum opinion from an appropriate VA examiner, who has not provided a medical opinion.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with rendering the addendum opinion.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The examiner should address the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's onychomycosis began in service, was caused by service, or is otherwise etiologically related to active service, to include in-service herbicide exposure.

b.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's onychomycosis was caused or aggravated by diabetes mellitus, type II 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In rendering the requested opinions, the examiner must address the Veteran's and his wife's lay assertions as to the presence of observable symptoms during and after active service, the VA diabetic foot examinations since January 2011 noting bilateral toenail fungus, and the April 2012 examiner's statement that toenail fungus was frequently secondary to diabetes.

The examiner must fully explain the rendered opinion, including a thorough underlying rationale for any conclusion reached.

3.  Thereafter, readjudicate claim.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford an appropriate period to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




